DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in this application.               Claims 1, 3-6, 12, 14-15, and 20 are presented as amended claims.
               Claims 2, 7-11, 13, 16-19 are presented as original claims.
               No Claims are newly presented.
               No Claims are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20160034769 A1) in view of Feng (US 20100274482 A1).
Regarding claim 1, Singh teaches a:
system for validating a road sign, comprising: (Singh: Clm. 002; vision system . . . wherein said image processor . . . adjusts ) 
at least one non-transitory memory configured to store computer program code instructions (Singh: Clm. 001; vision system of a vehicle [with] an image processor operable to process image data captured by said camera)
and at least one processor configured to execute the computer program code instructions to: (Singh: ¶ 022; system includes an image processor operable to process image data. . . and may include object detection software)
determine a transition location associated with the road sign using map data, (Singh: ¶ 017; system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting)
wherein the transition location is at least one of a map region start location or a map region end location (Singh: ¶ 017; combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be close to (from navigation system), and logically by that determining in which country or state the vehicle is driving at and by that determining the types of city limit signs that are expected)
determine road sign data associated with the road sign using a sensor data cluster (Singh: ¶¶ 019-021; the TSR system of the present )
and determine a validity of the road sign based on the road sign data (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be close to (from navigation system), and logically by that determining in which country or state the vehicle is driving at and by that determining the types of city limit signs that are expected [automated and driver systems can determine] ‘out of city’ modes or ‘within city’ modes.) (Singh: Fig. 2; [Examiner’s flags A-D showing a road sign database being matched with optical data])

    PNG
    media_image1.png
    805
    594
    media_image1.png
    Greyscale

While Sing does not explicitly teach:
and the transition location wherein the map data is used to determine if, at the transition location, there is a transition from a non-built up area link to a built up area link or from a built up area link to a non-built up area link; 
and the transition location wherein the map data is used to determine if, at the transition location, there is a transition from a non-built up area link to a built up area link or from a built up area link to a non-built up area link (Feng: ¶ 015-016 a navigation device may include a . . . a global positioning system (GPS) [and a] database to store and provide maps, road networks, geographical features, and POI information, wherein when the user is entering a new city [built-up area], a notification message is generated and displayed on the display unit to enable the user to retrieve information of the new city[, or notify] the user interface) (Feng: ¶ 016; [in another] embodiment, the [device] may determine that the user is entering a new city when the user is moving a predetermined distance away from an airport in the city.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feng with the teachings of Singh because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, (1) Singh teaches the element of combining a road name database and optical road sign recognition to detect a transition to a built up area and (2) Feng teaches the element of using a navigational link database in multiple ways to detect a transition to a built up area. 
Regarding claim 12, Singh teaches a method of:
determining a transition location associated with the road sign using map data, (Singh: ¶ 017; system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting)
wherein the transition location is at least one of a map region start location or a map region end location (Singh: ¶ 017; combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be close to (from navigation system), and logically by that determining in which country or state the vehicle is driving at and by that determining the types of city limit signs that are expected)
determining road sign data associated with the road sign using a sensor data cluster (Singh: ¶¶ 019-021; the TSR system of the present invention may be able to detect the crossing of a country's border by processing border signs detected visually by a camera and navigation system's data in combination similar to the city limit sign detection specified above. The visual clustering or classifier may use text [and may )
and determining, by at least one processor, a validity of the road sign based on the road sign data (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be close to (from navigation system), and logically by that determining in which country or state the vehicle is driving at and by that determining the types of city limit signs that are expected [automated and driver systems can determine] ‘out of city’ modes or ‘within city’ modes.) (Singh: Fig. 2; [Examiner’s flags A-D showing a road sign database being matched with optical data])
While Sing does not explicitly teach:
and the transition location wherein the map data is used to determine if, at the transition location, there is a transition from a non-built up area link to a built up area link or from a built up area link to a non-built up area link;
and the transition location wherein the map data is used to determine if, at the transition location, there is a transition from a non-built up area link to a built up area link or from a built up area link to a non-built up area link (Feng: ¶ 015-016 a navigation device may include a . . . a global positioning system (GPS) [and a] database to store and provide maps, road networks, geographical features, and POI information, wherein when the user is entering a new city [built-up area], a notification message is generated and displayed on the display unit to enable the user to retrieve information of the new city[, or notify] the user interface) (Feng: ¶ 016; [in another] embodiment, the [device] may determine that the user is entering a new city when the user is moving a predetermined distance away from an airport in the city.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feng with the teachings of Singh because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, (1) Singh teaches the element of combining a road name database and optical road sign recognition to detect a transition to a built up area and (2) Feng teaches the element of using a navigational link database in multiple ways to detect a transition to a built up area. 
Regarding claim 20, Singh teaches a method
obtaining sensor data associated with the road sign (Singh: ¶¶ 019-021; the TSR system of the present invention may be able to detect the crossing of a country's border by processing border signs detected visually by a camera and navigation system's data in combination similar to the city limit sign detection specified above. The visual clustering or classifier may use text [and may further consist of] one or more cameras or sensors at the vehicle, such as forward viewing cameras or the like. The camera may comprise any suitable camera or sensor. Optionally, the camera may comprise a “smart camera” that includes the imaging sensor array and associated circuitry and image processing circuitry and electrical connectors and the like)
determining link data associated with the road sign; and determining a validity of the road sign (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be  (Singh: Fig. 2; [Examiner’s flag C showing a road sign database being matched with optical data]) (Singh: Fig. 2; [Examiner’s flags A-D showing a road sign database being matched with optical data])
While Singh does not explicitly teach:
wherein the link data specifies a transition from a non-built up area link to a built up area link or from a built up area link to a non-built up area link; based on the one of the region start indicator or a region end indicator and the link data associated with the road sign; Feng does teach:
wherein the link data specifies a transition from a non-built up area link to a built up area link or from a built up area link to a non-built up area link; based on the one of the region start indicator or a region end indicator and the link data associated with the road sign (Feng: ¶ 015-016 a navigation device may include a . . . a global positioning system (GPS) [and a] database to store and provide maps, road networks [link data], geographical features, and POI information, wherein when the user is entering a new city [built-up area], a notification message is generated and displayed on the display unit to enable the user to retrieve information of the new city[, or notify] the user interface) (Feng: ¶ 016; 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feng with the teachings of Singh because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, (1) Singh teaches the element of combining a road name database and optical road sign recognition to detect a transition to a built up area and (2) Feng teaches the element of using a navigational link database in multiple ways to detect a transition to a built up area. Further, (3) both Singh and Feng teach combining multiple methods to achieve improved accuracy. Finally, the combination of these elements results in the predictable benefit of improved built up area recognition; thus, the combination is obvious to a person of ordinary skill in the art.
Claims 2-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Feng in view of Nagy (US 20150211867 A1). As regards the individual claims:
Regarding claim 2, as detailed above, Singh in view of Feng teaches the invention as detailed with respect to claim 1. Neither Singh nor Feng explicitly teach:
wherein the road sign data comprises a road sign type, wherein the road sign type comprises one of a region start sign or a region end sign; however, Nagy does teach:
wherein the road sign data comprises a road sign type, wherein the road sign type comprises one of a region start sign or a region end sign (Nagy: ¶ 038; a sign has been identified that indicates a calmed traffic area (play street) prompts a changeover to the "city" state. Since, in this case, the state machine delivers an assessment that differs from the state that indicates that assessment is not possible, the apparatus 1 for assessing road type outputs the assessment of the state machine).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh with the teachings of Nagy based on a motivation to improve a camera-based system designed to identify and assess the of usefulness of road signs for determining a city region (Nagy: ¶¶ 033 & 039).
Regarding claim 3, as detailed above, Singh as modified by Feng as modified by Nagy teaches the invention as detailed with respect to claim 2. Singh further teaches:
determine if the road sign type is region start sign (Singh: Clm. 004; vision system, responsive to said signal being indicative of the vehicle being at or near a particular city, processes captured image data to compare properties of the determined sign with sign properties associated with known signs of the particular city in which the vehicle is traveling.
from sensor data cluster (Singh: ¶ 021; vision system may utilize one or more cameras or sensors at the vehicle, such as forward viewing cameras or the like. The camera may comprise any suitable camera or sensor. Optionally, the camera may comprise a “smart camera” that includes the imaging sensor array and associated circuitry and image processing circuitry and electrical connectors and the like as part of a camera module)
and determine the validity of the road sign as an acceptable road sign if it is determined that at the transition location there is a transition from a non-built up area link to a built up area link (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be close to (from navigation system), and logically by that determining in which country or state the vehicle is driving at and by that determining the types of city limit signs that are expected [automated and driver systems can determine] ‘out of city’ modes or ‘within city’ modes.)
Regarding claim 4, Singh as modified by Feng as modified by Nagy teaches the invention as detailed with respect to claim 2. Singh further teaches
determine if the road sign type is region start sign (Singh: Clm. 004; vision system, responsive to said signal being indicative of the vehicle being at or near a particular city, processes captured image data to compare properties of the determined sign with sign properties associated with known signs of the particular city in which the vehicle is traveling.)
from sensor data cluster (Singh: ¶ 021; vision system may utilize one or more cameras or sensors at the vehicle, such as forward viewing cameras or the like. The camera may comprise any suitable camera or sensor. Optionally, the camera may comprise a “smart camera” that includes the imaging sensor array and associated circuitry and image processing circuitry and electrical connectors and the like as part of a camera module)
While Singh does not explicitly teach:
and reject the road sign as an invalid road sign if it is determined that at the transition location there is not a transition from a non-built up area link to a built up area link; Singh does teach:
a system that combines the output of a navigation system’s assessment of the existence and expected appearance of a city entry or exit sign in order to facilitate optical recognition of said sign in an expected location (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Singh teaches “and reject the road sign as an invalid road sign if it is determined that at the transition location there is not a transition from a non-built up area link to a built up” based on the logic that determining if a road sign is expected, and what said road sign’s visual characteristics are, from navigation data, then optically searching for that road sign -- also determines if a sign is present or missing unexpectedly, and if the sign with the proper visual characteristics is missing, the validation process has failed and the sign must be rejected as taught by the limitation.
Regarding claim 5, as detailed above, Singh as modified by Feng as modified by Nagy teaches the invention as detailed with respect to claim 2. Nagy further teaches:
determine if the road sign type is region end sign (Nagy: ¶ 039; Rule 2 specifies that received environment data that indicate that a sign has been identified that indicates a town exit prompts a changeover to the "country road" state.)
from sensor data cluster (Singh: ¶ 021; vision system may utilize one or more cameras or sensors at the vehicle, such )
and validate the road sign as an acceptable road sign if it is determined that at the transition location there is a transition from a built up area link to a non-built up area link (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be close to (from navigation system), and logically by that determining in which country or state the vehicle is driving at and by that determining the types of city limit signs that are expected [automated and driver systems can determine] ‘out of city’ modes or ‘within city’ modes.)
Regarding claim 6, as detailed above, Singh as modified by Feng as modified by Nagy teaches the invention as detailed with respect to claim 2. Nagy further teaches
determine if the road sign type is region end sign from sensor data cluster (Nagy: ¶ 039; Rule 2 specifies that received environment data that indicate that a sign has been identified that )
While Singh does not explicitly teach:
and reject the road sign as an invalid road sign if it is determined that at the transition location there is not a transition from a built up area link to a non-built up area link; Singh does teach:
a system that combines the output of a navigation system’s assessment of the existence and expected appearance of a city entry or exit sign in order to facilitate optical recognition of said sign in an expected location (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to determine which city the vehicle may be close to (from navigation system), and logically by that determining in which country or state the vehicle is driving at and by that determining the types of city limit signs that are expected [automated and driver systems can determine] ‘out of city’ modes or ‘within city’ modes.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Singh teaches “and reject the road sign as an invalid road sign if it is determined that at the transition location there is not a transition from a built up area link to a non-built up area link” based on the logic that determining if a road sign is expected, and what said road sign’s visual 
Regarding claim 13, as detailed above, Singh as modified by Feng teaches the invention as detailed with respect to claim 12. Neither Singh nor Feng explicitly teach:
wherein the road sign data comprises a road sign type, wherein the road sign type comprises one of a region start sign or a region end sign; however, Nagy does teach:
wherein the road sign data comprises a road sign type, wherein the road sign type comprises one of a region start sign or a region end sign (Nagy: ¶ 038; a sign has been identified that indicates a calmed traffic area (play street) prompts a changeover to the "city" state. Since, in this case, the state machine delivers an assessment that differs from the state that indicates that assessment is not possible, the apparatus 1 for assessing road type outputs the assessment of the state machine).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh with the teachings of Nagy based on a motivation to improve a camera-based system designed to identify and assess the of usefulness of road signs for determining a city region (Nagy: ¶¶ 033 & 039).
Regarding claim 14, as detailed above, Singh as modified by Feng as modified by Nagy teaches the invention as detailed with respect to claim 13. Singh further teaches:
determining if the road sign type is region start sign from sensor data cluster (Singh: Clm. 004; vision system, responsive to said signal being indicative of the vehicle being at or near a particular city, processes captured image data to compare properties of the determined sign with sign properties associated with known signs of the particular city in which the vehicle is traveling.)
from sensor data cluster (Singh: ¶ 021; vision system may utilize one or more cameras or sensors at the vehicle, such as forward viewing cameras or the like. The camera may comprise any suitable camera or sensor. Optionally, the camera may comprise a “smart camera” that includes the imaging sensor array and associated circuitry and image processing circuitry and electrical connectors and the like as part of a camera module)
and validating the road sign as an acceptable road sign if it is determined that at the transition location there is a transition from a non-built up area link to a built up area link (Singh: ¶ 016; the navigation data is used . . . for example navigation have the options of give the information of buildup area, posted speed limits (PSL) and other extra information.)
Regarding claim 15, as detailed above, Singh as modified by Feng as modified by Nagy teaches the invention as detailed with respect to claim 13. Singh further teaches:
determining if the road sign type is region start sign (Singh: Clm. 004; vision system, responsive to said signal being indicative )
from sensor data cluster (Singh: ¶ 021; vision system may utilize one or more cameras or sensors at the vehicle, such as forward viewing cameras or the like. The camera may comprise any suitable camera or sensor. Optionally, the camera may comprise a “smart camera” that includes the imaging sensor array and associated circuitry and image processing circuitry and electrical connectors and the like as part of a camera module)
While Singh does not explicitly teach:
and rejecting the road sign as an invalid road sign if it is determined that at the transition location there is not a transition from a non-built up area link to a built up area link; Singh does teach:
a system that combines the output of a navigation system’s assessment of the existence and expected appearance of a city entry or exit sign in order to facilitate optical recognition of said sign in an expected location (Singh: ¶ 017; a system (such as shown in FIG. 2) that combines the navigational signal to determine the city at which the vehicle is entering or exiting. By combining the navigation signal logically in order to define whether the vehicle is entering a city or exiting a city, such as by processing to 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Singh teaches “and rejecting the road sign as an invalid road sign if it is determined that at the transition location there is not a transition from a non-built up area link to a built up area link” based on the logic that determining if a road sign is expected, and what said road sign’s visual characteristics are, from navigation data, then optically searching for that road sign -- also determines if a sign is present or missing unexpectedly, and if the sign with the proper visual characteristics is missing, the validation process has failed and the sign must be rejected as taught by the limitation.
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Feng in view of Baselau et al. (US 20110098912 A1) (hereinafter Baselau). As regards the individual claims:
Regarding claim 7, as detailed above, Singh in view of Feng teaches the invention as detailed with respect to claim 1. Singh does not explicitly teach:
determine at least one upstream link and at least one downstream link associated with a connecting location of the map data; however, Baselau does teach:
determine at least one upstream link and at least one downstream link associated with a connecting location of the map data (Baselau: ¶ 005; lines may be divided into segments defined by a start node and 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh with the teachings of Baselau based on a motivation to implementing a method of extracting region information from map database link attributes (Baselau: Abstract).
While Baselau does not explicitly teach:
and determine if the connecting location is the transition location based on a comparison of the at least one upstream link with a built up area link and a non-built up area link and the at least one downstream link with the built up area link and the non-built up area link; however, Baselau does teach:
a method of determining if a node is part of a sub-area based on its upstream and downstream link’s interconnectedness and changes in the status of the attributes associated with those links (Baselau: ¶ 014; each point complying with various rules but most importantly being consecutive in terms of the location being referenced and the previous point in the list, i.e. successive points form a next-point-relationship. As with other location referencing systems, each point is provided with a number of attributes 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Baselau teaches the limitation based on the logic that the reference teaches evaluating if a map node is a transition point based upon an evaluation that upstream and downstream road segment attributes do not change at a particular point, which would make obvious that the same process could be used to determine if there is a transition location.
Regarding claim 8, as detailed above, Singh as modified by Feng as modified by Baselau teaches the invention as detailed with respect to claim 7. While, neither Singh nor Feng explicitly teach:
classify the transition location as the map region start location if the at least one upstream link is the non-built up area link and the at least one downstream link is the built up area link; Baselau does teach: 
a method of determining if a node is part of a sub-area based on its upstream and downstream link’s interconnectedness and changes in the status of the attributes associated with those links (Baselau: ¶ 014; each point complying with various rules but most importantly being consecutive in terms of the location being referenced and the previous point in the list, i.e. successive points form a next-point-relationship. As with other location referencing systems, each point is provided with a number of attributes which assist in better defining that point [at e]ach point along the location at which the road section signature changes is represented by an intersection point, so locations being paths over a road network and which pass through intersections without any road section signature change need not be referenced by an intersection point. For example, if a location includes a section of motorway which includes junctions that are not relevant as far as the location is concerned, then there is no need to include intersection points for such junctions. One of the earlier steps in the AGORA-C encoding method is the determination of all intervening intersection points between a first and a last intersection point along the location at which a change of road section signature occurs.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Baselau teaches the limitation based on the logic that the reference’s teaching of excluding an intersection from a traffic region based upon an evaluation that upstream and downstream road segment attributes do not change at an intersection would make obvious that the same process could be used to determine if an intersection is in a built up area or not.
Regarding claim 16, as detailed above, Singh in view of Feng teaches the invention as detailed with respect to claim 12. Neither Singh nor Feng explicitly teach:
determining at least one upstream link and at least one downstream link associated with a connecting location of the map data; however, Baselau does teach:
determining at least one upstream link and at least one downstream link associated with a connecting location of the map data (Baselau: ¶ 005; lines may be divided into segments defined by a start node and end node [which] may be considered real or "valid" for the purposes of this application when they represent a road intersection at which a minimum of 3 lines or segments intersect [and] artificial nodes are useful in digital maps to provide, among other things, shape information for a particular stretch of road or a means of identifying the position along a road at which some characteristic of that road changes, e.g. a speed limit.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh with the teachings of Baselau based on a motivation to implementing a method of extracting region information from map database link attributes (Baselau: Abstract)
While Baselau does not explicitly teach:
and determining if the connecting location is the transition location associated with the transition data based on a comparison of the at least one upstream link with a built up area link and a non- built up area link and the at least one downstream link with the built up area link and the non-built up area link; however, Baselau does teach:
a method of determining if a node is part of a sub-area based on its upstream and downstream link’s interconnectedness and changes in the status of the attributes associated with those links (Baselau: ¶ 014; each point complying with various rules but most importantly being consecutive in terms of the location being referenced and the previous point in the list, i.e. successive points form a next-point-relationship. As with other location referencing systems, each point is provided with a number of attributes which assist in better defining that point [at e]ach point along the location at which the road section signature changes is represented by an intersection point, so locations being paths over a road network and which pass through intersections without any road section signature change need not be referenced by an intersection point. For example, if a location includes a section of motorway which includes junctions that are not relevant as far as the location is concerned, then there is no need to include intersection points for such junctions. One of the earlier steps in the AGORA-C encoding method is the determination of all intervening intersection points between a first and 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Baselau teaches the limitation based on the logic that the reference teaches evaluating if a map node is transition point based upon an evaluation that upstream and downstream road segment attributes do not change at a particular point, which would make obvious that the same process could be used to determine if there is a transition location.
Regarding claim 17, as detailed above, Singh as modified by Feng as modified by Baselau teaches the invention as detailed with respect to claim 16. While none of Singh, Feng, or Baselau explicitly teach:
classifying the transition location as the map region end location if the at least one upstream link is the built up area link and the at least one downstream link is the non- built up area link; however, Baselau does teach:
a method of determining if a node is part of a sub-area based on its upstream and downstream link’s interconnectedness and changes in the status of the attributes associated with those links (Baselau: ¶ 014; each point complying with various rules but most importantly being consecutive in terms of the location being referenced and the previous point in the list, i.e. successive points form a next-point-relationship. As with other location referencing systems, each point is provided with a number of attributes which assist in better defining that point [at e]ach point along the location at which the road section signature changes is represented by an intersection point, so 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Baselau teaches the limitation based on the logic that that the reference’s teaching of excluding an intersection from a traffic region based upon an evaluation that upstream and downstream road segment attributes do not change at an intersection would make obvious that the same process could be used to determine if an intersection is in a built up area or not.
Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Feng in view of Takahashi (US 20150345974 A1). As regards the individual claims:
Regarding claim 9, as detailed above, Singh in view of Feng teaches the invention as detailed with respect to claim 1. Neither Singh nor Feng explicitly teach:
update the map data based on the validity of the road sign; however, Takahashi does teach:
update the map data based on the validity of the road sign (Takahashi: ¶ 006; describes a map database updating system that updates 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh with the teachings of Takahashi based on a motivation to develop a method of updating a vehicle map database from road signage observed by a camera (Takahashi: ¶006 )
Regarding claim 10, as detailed above, Singh as modified by Feng as modified by Takahashi teaches the invention as detailed with respect to claim 9. None explicitly teach:
update the transition location; however, Takahashi does teach:
optically recognizing traffic signs, calculating the sigs offset position to determine their absolute geolocation, then updating a map database with their location (Takahashi: ¶ 006; describes a map database updating system that updates a map database by using a result of checking of a type and a position of a traffic sign derived from a video of a camera mounted to a vehicle against a traffic sign over the map database. A navigation device included in the map database updating system recognizes the type of the traffic sign and a relative position relationship, such as a distance and a direction, of the traffic sign to the camera, on the basis of the video of the camera mounted to the vehicle. Then, the navigation device calculates the position of the traffic sign, on the basis of the relative position relationship of the traffic sign to the camera and a position and a direction of the vehicle measured by using a GPS, a sensor, and the like. When the calculated position of the traffic sign and contents included in the map database are different, the map database updating system changes the position of the traffic sign in the map database to the calculated position.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Takahashi teaches the limitation based on the logic that if the sign location is co-located with a transition location, updating the sign location also updates the transition point; alternatively, if the transition point is not co-located with the sign location, a person of ordinary skill in the 
Regarding claim 18, as detailed above, Singh in view of Feng teaches the invention as detailed with respect to claim 12. Neither Singh nor Feng explicitly teach:
updating the map data based on the validity of the road sign; however, Takahashi does teach:
optically recognizing traffic signs, calculating the sigs offset position to determine their absolute geolocation, then updating a map database with their location (Takahashi: ¶ 006; describes a map database updating system that updates a map database by using a result of checking of a type and a position of a traffic sign derived from a video of a camera mounted to a vehicle against a traffic sign over the map database. A navigation device included in the map database updating system recognizes the type of the traffic sign and a relative position relationship, such as a distance and a direction, of the traffic sign to the camera, on the basis of the video of the camera mounted to the vehicle. Then, the navigation device calculates the position of the traffic sign, on the basis of the relative position relationship of the traffic sign to the camera and a position and a direction of the vehicle measured by using a GPS, a sensor, and the like. When the calculated position of the traffic sign and contents included in the map database are different, the map database updating system 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh with the teachings of Takahashi based on a motivation to develop a method of updating a vehicle map database from road signage observed by a camera (Takahashi: ¶006 )
Regarding claim 19, as detailed above, Singh as modified by Feng as modified by Takahashi teaches the invention as detailed with respect to claim 18. Takahashi does not explicitly teach:
update the transition location; however, Takahashi does teach:
optically recognizing traffic signs, calculating the sigs offset position to determine their absolute geolocation, then updating a map database with their location (Takahashi: ¶ 006; describes a map database updating system that updates a map database by using a result of checking of a type and a position of a traffic sign derived from a video of a camera mounted to a vehicle against a traffic sign over the map database. A navigation device included in the map database updating system recognizes the type of the traffic sign and a relative position relationship, such as a distance and a direction, of the traffic sign to the camera, on the basis of the video of the camera mounted to the vehicle. Then, the navigation device calculates the position of the traffic sign, on the basis of the relative position relationship of the traffic sign to the camera and a position and a direction of the vehicle measured by using 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Takahashi teaches the limitation based on the logic that if the sign location is co-located with a transition location, updating the sign location also updates the transition point; alternatively, if the transition point is not co-located with the sign location, a person of ordinary skill in the art would realize adjusting for the offset is possible using the taught method for offsetting for sign from the vehicle.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Feng in view of Pogel et al. (US 20190195648 A1) (hereinafter Pogel). As regards the individual claims:
Regarding claim 11, as detailed above, Singh in view of Feng teaches the invention as detailed with respect to claim 1. The limitation:
wherein the sensor data cluster comprises a cluster of road sign observations based on a predefined distance criteria
It would be obvious to a person of ordinary skill in the art before the effective filling date of the claim invention because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.) and recognizing a cluster of road sign observations based on a predefined distance criteria is a repetition of earlier claims.
Neither Singh nor Feng explicitly teach:
wherein the predefined distance criteria comprises a configurable distance threshold, wherein the configurable distance threshold comprises a numerical value specifying a distance of separation between a road sign location and the transition location; however, Pogel does teach:
wherein the predefined distance criteria comprises a configurable distance threshold, wherein the configurable distance threshold comprises a numerical value specifying a distance of separation between a road sign location and the transition location (Pogel: ¶ 018; driving-situation-dependent parameters can comprise the capturing of a distance of the transportation vehicle from a predefined position. Predefined positions can be retrieved from a transportation vehicle-internal memory or from a service, in particular, an online service, for example. Predefined positions along a journey route can relate to buildings, such as tunnels or bridges, or can denote town entries and town exits,).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Pogel teaches the limitation based on the logic that if the parameters are situation dependent, it follows they are configurable.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh with the teachings of Pogel based on a motivation to implement a road sign identification, interpretation, and validation of usefulness process using camera (Pogel: ¶ 016)
Response to Arguments
Applicant's remarks filed October 20, 2021 with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663